                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

JHK:DCL:MMO                                         610 Federal Plaza
                                                    Central Islip, New York 11722

                                                    June 29, 2021



Honorable Joseph F. Bianco
United States Circuit Judge
United States Court of Appeals for the Second Circuit
Long Island Federal Courthouse
Central Islip, New York 11722

              Re:     United States v. Kenner and Constantine
                      No. CR-13-607 (S-2) (JFB)

Dear Judge Bianco:

         The government respectfully writes in response to the letter filed by Danske Bank on
June 14, 2021 (“Danske’s June 14th Letter”). See Docket Entry (“DE”) 1065. As Danske Bank
stated in its June 14th Letter, Danske Bank and the government had telephonic conferences on
June 9, 2021 and June 14, 2021 to discuss the government’s discovery requests. Id. Attached
hereto as Exhibit A is Danske’s discovery chart with a column addressing the government’s
comments. See Danske’s June 14th Letter, Exhibit 1, DE 1065-1.

        In the event Danske Bank files a letter requesting the Court to reconsider its prior
determination that Danske Bank is not entitled to discovery from the government, the
government renews its objections to Danske Bank’s discovery requests. See Government’s
Letter to Court dated June 2, 2021, DE 1053, at pp. 6-9 (objecting to Danske Bank’s request for
discovery to which it is not entitled and for which the government is not in possession of
responsive documents); Transcript of June 7, 2021 Court Conference at p. 45 (“I wasn’t
overwhelmed by the Bank’s request. I understand there’s an equitable estoppel potential claim,
but my view is, and you know having gone through the papers the first time around, the Bank’s
arguments with respect to equitable estoppel don’t relate to what those document requests are.”).
Further, should the Court determine that Danske Bank is entitled to the discovery it seeks, the
government requests the opportunity to seek its own discovery from Danske Bank on the same
issues.


                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney

                                             By:    /s/ Madeline O’Connor
                                                    Madeline O’Connor
                                                    Diane C. Leonardo
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7870
                                                    (631) 715-7854

cc: All counsel of record by ECF




                                                2
